       Case 1:20-cv-00238-HSO-JCG Document 20 Filed 06/03/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

 BENCHMARK INSURANCE COMPANY                                                        PLAINTIFF

 VS.                                            CIVIL ACTION NO. 1:20-CV-238-HSO-JCG

 JOAQUIN & SONS CONSTRUCTION                                                DEFENDANT/
 CO., LLC                                                         THIRD-PARTY PLAINTIFF

 VS.

 ALLEN & SMITH INSURANCE                                        THIRD-PARTY DEFENDANT
 AGENCY INCORPORATED

               AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

       The Court has been advised that all parties to this action have reached a compromise, and

that as part of said compromise, the parties agree and stipulate that Benchmark Insurance Company

is entitled to a declaratory judgment that it did not have a worker’s compensation insurance policy

in force and effect for Joaquin & Sons Construction Co., LLC, at the time of an injury to an alleged

employee of Joaquin & Sons Construction Co., LLC, by the name of Lenwood Harvard. The

parties also agree that Benchmark Insurance Company is entitled to a judgment that it has no

insurance coverage for Lenwood Harvard’s worker’s compensation claim and has no duty to

defend and/or indemnify Joaquin & Sons Construction Co., LLC for said action.

       The parties also acknowledge that they have resolved the third party claim of Joaquin &

Sons Construction Co., LLC as against Allen & Smith Insurance Agency, Incorporated, in such a

way that will provide a defense and indemnity to Joaquin & Sons Construction Co., LLC for

Lenwood Harvard’s worker’s compensation claim and that the Third-Party Complaint against

Allen & Smith Insurance Agency, Incorporated should be dismissed with prejudice.
      Case 1:20-cv-00238-HSO-JCG Document 20 Filed 06/03/21 Page 2 of 2




       The Court, being advised in the premises, finds and orders as follows:

       IT IS, HEREBY, ORDERED AND ADJUDGED that Benchmark Insurance Company had

no worker’s compensation insurance policy in force and effect for Joaquin & Sons Construction

Co., LLC on the date its alleged employee, Lenwood Harvard, was injured and that Benchmark

Insurance Company has no coverage for Lenwood Harvard’s worker’s compensation claim and no

duty to defend or indemnify Joaquin & Sons Construction Co., LLC for same.

       IT IS, FURTHER, ORDERED AND ADJUDGED, that Joaquin & Sons Construction Co.,

LLC’s Third-Party complaint against Third-Party Defendant, Allen & Smith Insurance Agency

Incorporated should be, and same hereby is, dismissed with prejudice.


       SO ORDERED AND ADJUDGED, this the 3rd day of June, 2021.



                                            s/ Halil Suleyman Ozerden
                                            HALIL SULEYMAN OZERDEN
                                            UNITED STATES DISTRICT JUDGE
AGREED TO AND APPROVED BY:


/s/ Loraleigh Phillips w/permission
Loraleigh Phillips, Esq. (MSB# 102326)
Counsel for Plaintiff, Benchmark Insurance Company

/s/ J. Paul Barber w/permission
J. Paul Barber, Esq. (MSB# 1983)
Counsel for Third-Party Plaintiff,
Joaquin & Sons Construction Co., LLC.

/s/ David A. Barfield
David A. Barfield, Esq. (MSB# 1994)
Counsel for Third-Party Defendant, Allen & Smith
Insurance Agency Incorporated
